Citation Nr: 0213584	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  97-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

                          
THE ISSUES

1.  Entitlement to an increased rating for a low back strain 
from 20 percent.

2.  Entitlement to an increased rating for hypertension from 
10 percent.  

3.  Entitlement to an increased rating for gout with 
arthritis of the great toes from 40 percent for the period 
prior to December 11, 2000.  

4.  Entitlement to an increased rating for ankylosis of the 
right ankle due to gout from 30 percent for the period 
beginning December 11, 2000.  

5.  Entitlement to an increased rating for limitation of 
motion of the left ankle due to residuals of gout from 20 
percent for the period beginning December 11, 2000.

6.  Entitlement to an increased rating for limitation of 
motion of the right hip due to gout from 10 percent for the 
period beginning December 11, 2000.

7.  Entitlement to an increased rating for limitation of 
motion of the left hip due to gout from 10 percent for the 
period beginning December 11, 2000.

8.  Entitlement to an increased rating for arthritis of the 
left great toe with hallux valgus due to residuals of gout 
from 10 percent for the period beginning December 11, 2000.

9.  Entitlement to an increased rating for arthritis of the 
right great toe with hallux valgus due to residuals of gout 
from 10 percent for the period beginning December 11, 2000.

10.  Entitlement to an increased rating for limitation of 
motion of the right elbow with degenerative changes due to 
gout from 10 percent for the period beginning December 11, 
2000.

11.  Entitlement to an increased rating for limitation of 
motion of the left elbow due to residuals of gout from 10 
percent for the period beginning December 11, 2000.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for the period prior to 
December 11, 2000.

13.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active service from March 1971 to March 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the veteran's disability ratings for low back strain and gout 
to 20 percent each, and denied an evaluation greater than 10 
percent for hypertension.  The appeal also arises from the 
November 1995 rating decision which denied entitlement to a 
total rating for purposes of non-service-connected pension, 
and from the August 1996 denial of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.

The veteran's claim was initially before the Board in August 
1998.  At that time, the Board denied an increased rating for 
a low back strain from 20 percent, and remanded claims for an 
increased rating for hypertension from 10 percent, an 
increased rating for gout from 20 percent, as well as a TDIU 
claim, and a permanent and total disability rating for 
pension purposes claim.  

Thereafter, the veteran appealed the Board's decision, and in 
June 1999, the United States Court of Appeals for Veterans 
Claims (Court) ordered that the Board's decision be vacated 
in regard to the claim for an increased rating for a low back 
strain, and that the veteran's claim be remanded to the 
Board.  In April 2000, the Board remanded the veteran's 
claim.  In February 2002, the RO granted the veteran a TDIU 
effective December 11, 2000, and continued denials for 
increased ratings for a low back strain from 20 percent, and 
hypertension from 10 percent, as well as for a permanent and 
total disability rating for pension purposes.  The RO granted 
the veteran an increased rating for gout with arthritis of 
the great toes from 40 percent effective from April 16, 1993, 
to December 11, 2000.  The RO also granted separate ratings 
for the veteran's gout effective December 11, 2000, as 
follows: 30 percent for the right ankle; 20 percent for the 
left ankle; 10 percent for the right hip; 10 percent for the 
left hip; 10 percent for the left great toe; 10 percent for 
the right great toe; 10 percent for the right elbow; and 10 
percent for the left elbow.  


FINDINGS OF FACT

1.  The veteran has had moderate limitation of motion of the 
lumbar spine; even with painful motion (even during flare-
ups), weakened movement, excess fatigability, and 
incoordination considered, his limitation of motion is not 
severe.  

2.  The veteran does not have degenerative disc disease of 
the lumbar spine.

3.  The limitation of motion of the lumbar spine resulting 
from the low back strain is less than severe, but the 
limitation of motion more nearly approximates severe than 
moderate limitation.

4.  The veteran's diastolic pressure has not been 
predominantly 110 or more, and his systolic pressure has not 
been predominantly 200 or more.  

5.  For the period prior to December 11, 2000, the veteran 
did not have weight loss and anemia.  

6.  For the period prior to December 11, 2000, the veteran's 
bilateral great toes, right ankle, and right hip were all 
affected by gout; the combined disability rating of these 
disorders was 40 percent.  

7.  For the period beginning December 11, 2000, the veteran's 
right ankle has not shown dorsiflexion or plantar flexion 
movement; it has been ankylosed at the "0 point" of the 
right ankle, but has not been ankylosed in plantar flexion of 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or had an abduction, adduction, inversion, or 
eversion deformity



8.  For the period beginning December 11, 2000, the veteran's 
left ankle has had dorsiflexion and plantar flexion movement; 
it has not been ankylosed in plantar flexion of more than 40 
degrees, or in dorsiflexion at more than 10 degrees or had an 
abduction, adduction, inversion, or eversion deformity.  

9.  For the period beginning December 11, 2000, the veteran 
has had painful flexion of the right hip of 20 degrees.

10.  For the period beginning December 11, 2000, the veteran 
has had painful flexion of the left hip of 20 degrees.  

11.  For the period beginning December 11, 2000, the veteran 
has had flexion to 130 degrees and extension to 0 degrees of 
both of his elbows; he has flare-ups where it is difficult to 
move them.  

12.  The veteran has hallux valgus of his right great toe 
which is equivalent to amputation.  

13.  The veteran has hallux valgus of his left great toe 
which is equivalent to amputation.

14  For the period prior to December 11, 2000, the veteran 
was precluded from performing all forms of substantially 
gainful employment as a result of his service-connected gout.

15.  The veteran's claim for a permanent and total disability 
rating for pension purposes is moot due to the fact that a 
TDIU has already been granted.  






CONCLUSIONS OF LAW

1.  The manifestations of disability resulting from the 
veteran's low back strain more nearly approximate the 
criteria for a 40 percent rating than they approximate the 
criteria for a 20 percent rating; a 40 percent rating for low 
back strain is warranted.  38 U.S.C.A. § § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2001).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § § 4.7, 4.104, Diagnostic Code 7101 (1997), 
4.104, Diagnostic Code 7101 (2001) 

3.  For the period prior to December 11, 2000, the criteria 
for a rating in excess of 40 percent for gout with arthritis 
of the great toes have not been met.  38 U.S.C.A. § § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5002, 5017 (2001).

4.  For the period beginning December 11, 2000, the criteria 
for a rating in excess of 30 percent for a right ankle 
disability due to gout have not been met.  38 U.S.C.A. § § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate 
II, Diagnostic Codes 5270, 5271 (2001).

5.  For the period beginning December 11, 2000, the criteria 
for a rating in excess of 20 percent for a left ankle 
disability due to gout have not been met.  38 U.S.C.A. § § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate 
II, Diagnostic Codes 5270, 5271 (2001).

6.  For the period beginning December 11, 2000, the criteria 
for 30 percent rating (but not higher) for a right hip 
disability due to gout have been met.  38 U.S.C.A. § § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate II, 
Diagnostic Codes 5250, 5252, 5253 (2001).

7.  For the period beginning December 11, 2000, the criteria 
for 30 percent rating (but not higher) for a left hip 
disability due to gout have been met.  38 U.S.C.A. § § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate II, 
Diagnostic Codes 5250, 5252, 5253 (2001).

8.  For the period beginning December 11, 2000, the criteria 
for a rating in excess of 10 percent for a right great toe 
disability with hallux valgus and arthritis due to gout have 
not been met.  38 U.S.C.A. § § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280 (2001).

9.  For the period beginning December 11, 2000, the criteria 
for a rating in excess of 10 percent for a left great toe 
disability with hallux valgus and arthritis due to gout have 
not been met.  38 U.S.C.A. § § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280 (2001).

10.  For the period beginning December 11, 2000, the criteria 
for a rating in excess of 10 percent for a right elbow 
disability due to gout have not been met.  38 U.S.C.A. § § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate 
I, Diagnostic Codes 5206, 5207, 5213 (2001).

11.  For the period beginning December 11, 2000, the criteria 
for a rating in excess of 10 percent for a left elbow 
disability due to gout have not been met.  38 U.S.C.A. § § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate 
I, Diagnostic Codes 5206, 5207, 5213 (2001).

12.  For the period prior to December 11, 2000, the criteria 
for the assignment of a TDIU due to service-connected gout 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2001).

13.  As a TDIU has already been granted, the claim for 
permanent and total disability rating for pension purposes is 
dismissed.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 3.151 (a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was seen in April 1993.  His blood pressure was 
172/114.  He had left lower back pain to his left hip, and 
radiating to his left leg.  He stated that his gout had been 
flaring up for the past 3 weeks.  His left foot was swollen.  

The veteran underwent a VA examination in June 1993.  It was 
noted that the veteran had been "unable" to work since 1988 
because of his ankle and toes.  Seated blood pressure was 
150/105, 155/110, and 145/105.  Range of motion of the back 
was 45 forward flexion, 20 degrees backward flexion, right 
and left lateral flexion and rotation were within the limits 
of normal.  Deep tendon reflexes were equal and active in the 
knees and ankles.  Straight leg raising was positive at 45 
degrees on the left and 85 degrees on the right.  The veteran 
complained of pain at the left great toe particularly.  He 
could walk on his toes only with difficulty and favoring the 
left.  Dorsiflexion of the feet was 15 degrees bilaterally 
and plantar flexion of the feet was 20 degrees bilaterally.  
The veteran had stiff ankles which were slightly swollen.  
The veteran's gait was slow and painful in appearance, and 
the veteran was slightly stooped.  Diagnoses were arterial 
hypertension, not well controlled; chronic low back strain; 
and history of gout with physical findings consistent with 
gout involving the ankles and toes.  X-ray of the ankles was 
normal, and uric acid was slightly elevated.  

VA x-rays were taken from June 1993.  No significant 
pathological findings of the lumbosacral spine or ankles were 
noted.  There were degenerative arthritic changes involving 
the first metatarsal phalangeal joint of the left foot.  

The veteran was seen in February 1994.  His blood pressure 
was 180/106 and 160/100.  His left ankle was swollen, but he 
had good range of motion.  Impression was rule out gout, and 
rule out ankle sprain.  

X-rays of the veteran's back from the Moses Cone hospital 
were submitted from May 1995.  They showed mild degenerative 
changes of the lower lumbar facets and probable old partial 
compression fracture of T12.  

The veteran's June 1995 income statement indicated that he 
became totally disabled in 1988.  He stated that he had been 
treated over the past 12 months for his lower back, gout, and 
hypertension at the VA Medical Center in Durham.  

The veteran underwent a VA examination in August 1995.  The 
veteran was being treated with Procardia for his 
hypertension.  He did not give symptoms regarding 
hypertension, and did not know of heart disease.  He had had 
swelling in the feet and ankles, but blamed this on gout.  
Examination showed that the veteran came in limping with a 
cane due to conditions of his feet.  He was not short of 
breath.  The heart was not enlarged to percussion or 
palpation.  Blood pressure was 160/90, 160/96, 156/90.  The 
veteran had some swelling about the feet and ankles, but this 
was not pitting edema, and the swelling of the feet was 
judged to be due to gout.  Diagnosis was hypertension, 
asymptomatic, under treatment, with left atrial and 
ventricular hypertrophy, per EKG interpretation.  

VA x-rays from August 1995 showed slight narrowing of L5-S1 
intervertebral disc space posteriorly.  There was minimal 
degenerative arthritic changes involving the ankles 
bilaterally.  There were degenerative arthritic changes 
involving the first metatarsal phalangeal joint on the left.  
There was slight narrowing of the metatarsal phalangeal joint 
on the right in the region of the big toe which could be 
secondary to early arthritic changes there.  There was a 
suggestion of bilateral pes planus which was better evaluated 
with standing lateral projection.  

The veteran was hospitalized for December 1995 for alcohol 
hallucinosis.  Relevant diagnoses were hypertension, gout, 
and back pain.

In a February 1996 statement, the veteran contended that he 
was using a walker, and that this should have been 
considered.  He stated that he had not secured or held 
gainful employment since 1988.  

In the veteran's March 1996 application for a TDIU, he 
indicated that he last worked full time in May 1991.  He 
submitted a copy of a June 1995 VA record.  Regarding work 
status, the physician wrote that the veteran had difficulty 
working currently secondary to his decreased ambulation 
secondary to his gout, and that his activity was limited as 
the veteran's gout symptoms allow.  

On the veteran's April 1996 application for a TDIU, he 
indicated that he was unable to drive because of his service-
connected disabilities.  

On a later April 1996 TDIU application, the veteran wrote 
that he walked with a walker (furnished by Salisbury VA 
hospital) and that a cane had been furnished first.  He 
stated that he had arthritis of the left great toe and right 
ankle, and lower back.  He indicated that he was told on his 
last job that these conditions caused too much lost time from 
work.  

On the veteran's August 1996 substantive appeal, he wrote 
that VA failed to consider the side effects of medication.  

VA treatment records were submitted from 1995-1996.  He was 
seen in January 1995 for pain in his right foot and ankle.  
He noted pain in his hips.  His blood pressure was 178/116 
and 170/110.  Assessment was gout flare, and poorly 
controlled blood pressure.  When the veteran was hospitalized 
in July 1995, he was put on physical restriction due to gout 
limiting using his right foot.  Because of the veteran's 
right ankle, a cane was obtained to help with ambulation.  
Physical therapy felt that a cane was not sufficient to help 
with weight bearing, and the veteran was given a walker to 
use until the swelling resolved.  His blood pressure remained 
fairly stable.  He was seen in February 1996.  Blood pressure 
was 156/92.  He was seen in July 1996 complaining of right 
ankle stiffness.  Assessment was low back pain/back spasm, 
gout and stable hypertension.  His blood pressure was 132/82.  

The veteran underwent a VA examination in March 1997 for his 
joints.  He stated that he had gout for about 20 years.  His 
main complaint was in his bilateral great toes, but he 
claimed that gout was the reason for pain in his right ankle, 
right hip, and bilateral knees.  He ambulated normally.  He 
stated that he had pain in his low back for the past 20 
years, stating that he thought he injured his back initially 
and had had intermittent low back pain since that time.  He 
could describe no specific flares or problems stating that 
his back bothered him all the time, sometimes requiring him 
to be at bedrest.  The veteran was unable to describe 
specific flares or aggravating factors for his back or joints 
since communication was difficult.  

Examination showed that the veteran was ambulating normally 
with no specific evidence of pain on motion.  The spine 
examination showed pain located in the L3-4 area with 
objective tenderness on palpation, but no evidence of pain on 
motion, paraspinal muscle spasm, positive straight leg 
raising or evidence of radiculopathy.  Motion was limited to 
forward flexion 85 degrees, extension backward 10 degrees, 
lateral flexion 20 degrees, and rotation 25 degrees.  The 
veteran made only questionable effort in performing these 
tests.  Examination of the right hip showed painful flexion 
limited to 110 degrees with extension normal at 0 degrees.  
External and internal rotation were limited to 40 degrees and 
20 degrees, respectively.  Abduction was limited to 30 
degrees and adduction to 15 degrees.  All motions were 
performed at questionable effort.  Bilateral knee examination 
was entirely within normal limits with no swelling, 
tenderness, limitation of motion, abnormality or apparent 
dysfunction.  Right ankle examination showed moderate 
swelling, marked limitation of motion, showing dorsiflexion 5 
degrees, plantar flexion 5 degrees, with no other abnormality 
of motion or deformity.  Bilateral foot examination revealed 
no specific great toe tenderness, deformity, or limitation of 
motion.  Diagnoses were history of low back strain, with 
minimal x-ray evidence of disease; and history of gout, under 
treatment, with abnormal uric acid level on the day of 
examination.  Under the heading of gout, the examiner listed 
bilateral knees without x-ray evidence of disease, and right 
hip, right ankle, and bilateral great toes with x-ray 
evidence of disease.  The examiner commented that any further 
statements other than mentioned above for DeLuca purposes 
would have been purely speculative.  

The veteran underwent a VA examination in March 1997 for 
hypertension.  He was taking one pill daily.  Examination 
showed cardiac dullness and PMI about 1 inch to the left of 
the MCL with a pulse of 110, but otherwise cardiac size and 
sounds.  Blood pressure readings were 164/106, 156/104, 
and154/102.  Diagnosis was hypertension, inadequately 
controlled, with abnormal EKG.  Cholesterol and chest x-ray 
were within normal limits.  

VA x-rays from March 1997 showed very early anterior 
osteophyte formation at multiple levels of the lumbar spine.  
Both great toes showed severe degenerative changes at the 
first metatarsophalangeal joints, more severe on the left.  A 
mild hallux valgus deformity was also present.  The right 
ankle showed prominent osteophyte formation and joint space 
narrowing at the talonavicular joint.  There was some 
sclerosis at the subtalar joint also.  The right hip showed a 
bony ossicle at the superior acetabulum, thought to be a 
developmental ununited center.  There was minimal space 
narrowing.  The knees showed no specific bone or joint 
abnormality.  

After the Board's April 2000 remand, VA Medical Center 
treatment records were submitted from 1994 to 2000.  In 
October 1994, the veteran's blood pressure was 164/108.  The 
veteran was hospitalized in May and June 1995 for alcohol 
dependence.  It was noted that the veteran had several flares 
of his gout during his hospitalization.  His blood pressure 
remained fairly stable.  In April 1997, the veteran's blood 
pressure was 162/90.  Assessment was gouty arthritis.  It was 
noted that he had gout in the right ankle and left great toe.  
In May 1997, the veteran's blood pressure was 144/90.  In May 
2000, he reported right ankle fusion and swelling, and back 
pain making him unable to tie his shoes.  In May 2000, his 
blood pressure was 207/117, 188/20, and 178/102.  

In June 2000, the veteran complained that his fingers 
cramped, and he had arthritis in his right and left toes, and 
knees, and that his right ankle was stiff and painful.  

The veteran underwent an October 2000 VA examination for his 
spine.  The veteran complained of stiffness and pain in the 
low back so that he had difficulty in bending forward to tie 
his shoes.  He also had stiffness and some pain, which gave 
him difficulty in sleeping.  On occasion, he would get up and 
sleep in a chair.  He did not complain of weakness, 
fatigability, or any lack of endurance.  He was not currently 
working.  He complained of pain, which was both of soreness 
in the left lower lumbar area, and a cracking feeling in the 
back near the midline, lower lumbar, felt at times on 
flexion.  This feeling was sharp.  He complained of a numb 
feeling going down to the left side towards the left lower 
extremity.  He took medication for pain.  He did not have by 
history of flare-ups or any noticeable incoordination of his 
own.  He did not have flare-ups per se.  He used a cane, but 
this was largely because of his feet.  He had not had any 
surgery on his back.  He was not working, be had discomfort 
daily in dressing to reach over with his shoes and stiffness 
after sitting, after riding in a car, and after sleeping in 
bed.  

Examination showed that the veteran walked with a slight limp 
favoring his right ankle with a cane.  His posture and his 
back were good.  He had palpable paravertebral muscles.  He 
had no obvious deformity.  He had no tenderness on palpation 
over the vertebral column.  He had slight tenderness on 
palpation of the left lower paralumbar.  He had forward 
flexion of 50 degrees with some stiffness, and then pain, and 
the maneuver was stopped.  He had extension to only 15 
degrees with some discomfort at the extremes.  He had a left 
and right lateral bending from the waist, 30 degrees left and 
30 degrees right without pain.  On rotation of the lumbar 
area, he was able to rotate 15 degrees left and 20 degrees 
right, and he experienced stiffness and pain on the left 
side.  He stated that he experienced the previously described 
popping feeling in the lower back directly over the vertebra.  
The examiner felt that area but did not feel any crepitation.  
The veteran had tightness in both lower extremities on 
straight-leg raising with the hamstrings on the right, but 
had pain referred to the back.  He had 15 degrees on the 
right.  He had no objective weakness of the lower 
extremities.  He could feel sensation throughout all the time 
in the ankle at the site of the ankle fusion.  He retained 
knee reflexes.  He had a trace ankle, on the right and left.  
Previous x-ray reports of the lumbosacral spine showed 
anterior osteophyte formation at multiple levels, and there 
was some bony overgrowth at the lower facet joints.  The 
examiner commented that the above findings were consistent 
with the physical examination, and the degenerative process 
noted was the likely reason for the increase in the veteran's 
back stiffness and discomfort, beyond the original diagnosis 
of lumbar strain.  Diagnosis was chronic lumbar strain with 
degenerative disease of the lumbar spine, symptomatic.  

The veteran underwent a December 2000 VA general medical 
examination.  His blood pressure was 160/100, 162/102, and 
158/102.  It was noted that the veteran was right-handed.  
The veteran's gait was extremely slow with painful feet and 
limping.  The right foot seemed to be worse than the left, 
but both seemed to be quite painful.  Examination of the 
right ankle showed that it was completely ankylosed.  There 
was a 2+ edema of the dorsum of the foot and of the medial 
aspect of the ankle.  The dorsalis pedis was palpable.  There 
was no movement of the first MTP joint and there was some 
increase in size of the first MTP joint.  It was tender to 
palpation.  Examination of the left foot revealed that the 
hallux was larger than the right, and more tender with less 
movement of the first MTP joint.  The left foot was swollen 
relative to the right.  No specific edema could be determined 
in the left foot.  The left foot dorsiflexed to 10 degrees, 
and plantar flexed to 10 degrees.  Straight leg raising was 
less than 10 degrees bilaterally, and quite painful, both in 
the back and the hips.  

Movement of the right hip was quite painful with any 
movement.  Lateral abduction with the knees flexed was 
limited to less than 20 degrees but very painful in all 
movement of the right hip.  The veteran did not move his hip 
much when he walked.  He used a cane.  Examination of the 
elbows revealed flexion to 130 degrees, and straightening to 
0.  He stated that his elbows swelled from time to time and 
when they swelled, he had difficulty using them at all.  
Reflexes were not elicited in the lower extremities.  

Diagnoses were hypertension, under treatment, not controlled; 
ankylosing of the right ankle with degenerative changes; 
partial ankylosing of the left ankle with degenerative 
changes; painful first MTP joint with hallux valgus with 
degenerative changes; degenerative arthritis, bilaterally, 
both feet.; limitation of motion of the right hip with pain 
on extremes of motion, even to 20 degrees of motion, with 
degenerative changes bilaterally; chondromalacia patella of 
the knees with painful movement of the patella; and it was 
noted that left atrial hypertrophy was found in 1973 in the 
veteran's service career.  

The veteran underwent a December 2000 VA examination for his 
joints.  It was noted that the veteran had developed problems 
with his ankles and first MTP joints of his feet, which had 
given a lot of pain.  He did not complain of his knees, but 
said that his elbows did occasionally swell, and give him a 
lot of pain.  Examination of the right foot showed that there 
was no joint motion in the first MTP joint.  The left foot 
had essentially no movement in the first MTP joint.  First 
MTP joints bilaterally were swollen and tender.  Examination 
of the right ankle showed no movement at all, neither 
lateral, medial, dorsiflex, or plantar flex.  The veteran's 
position of his foot was at 0 point of the ankle.  The left 
ankle had 20 degrees of movement, 10 degrees of dorsiflexion, 
and 10 degrees of plantar flexion, with a total of 20.  There 
was no medial or lateral movement of the left ankle.  The 
right hip was quite painful and had 20 degrees lateral 
abduction and 20 degrees anterior flexion maximum.  The left 
hip seemed to be equally limited, but was not specifically 
requested.  Diagnoses were severe ankle of the right ankle 
with no movement and degenerative changes; degenerative 
arthritis of the first MTP joint of the right foot; severe 
limitation of motion of the left ankle with severe 
degenerative arthritis of the first MTP joint of the left 
foot; pes planus bilaterally; degenerative arthritis of the 
right hip; and arthritic changes in the right elbow, and 
spurring on the left elbow.  

The examiner commented that the findings of the ankles and 
feet seemed to be sufficient to prevent the veteran from 
engaging in work.  This apparently had been present for many 
years.  The right hip would also be bothersome.  The elbows 
could prevent continuous work with the hands and elbows due 
to the occasional swelling producing pain.  The veteran's 
back, hypertension, and anxiety all would essentially prevent 
the veteran from being able to work.  Flare-ups would include 
the elbows.  

VA x-rays were taken in December 2000.  There was 
degenerative changes of the right ankle with osteophyte 
formation of the talonavicular joint.  There were mild 
degenerative changes of the left ankle.  Regarding the right 
foot, there were degenerative changes with joint space 
narrowing and spurring of the metatarsal phalangeal joint of 
the 1st toe of each foot.  There was bony spurring of the 
talonavicular joint of the right foot, and the left foot to a 
lesser degree.  The veteran appeared to have some ankylosis 
of the tarsal bones bilaterally.  There was pes planus 
bilaterally.  A bony spur was noted on the inferior posterior 
aspect of the right calcaneus.  There was a hallux valgus 
deformity of the first toe of each foot.  The right hip 
revealed degenerative changes with a bony ossicle at the 
superior aspect of the acetabulum.  The left hip revealed a 
bony ossicle of the superior aspect of the acetabulum.  
Degenerative changes were noted.  The right elbow revealed 
mild degenerative changes with mild spurring of the 
olecranon.  The left elbow revealed spurring of the 
olecranon.  

At a January 2002 VA examination for his feet, the examiner 
commented that there were joints that were painful and others 
that were not.  The veteran had a high uric acid of 10.7, 
which was usually the indicator that acute gouty swelling of 
a joint could occur.  The usual joints that could be affected 
were those of the lower extremities followed by the elbows.  
The examiner opined that the degenerative changes in the 
lower extremities, elbows, and hips were as likely as not to 
have been caused by gout.  The examiner would exclude the 
back since aspiration of the back is almost never done.  

Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the November 1995 Statement of 
the Case, and in the August 1996, September 1996, October 
1996, April 1997, and February 2002 Supplemental Statements 
of the Case.  

Also, in March 2001, the RO sent the appellant a statement 
explaining the provisions of VCAA.  He was asked to provide 
VA with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence, such as private medical reports and 
reports from federal agencies.  In short, the RO informed the 
appellant which information and evidence that the appellant 
was to provide to VA and which information and evidence that 
the VA would attempt to obtain on behalf of the appellant.  
38 C.F.R. § 3.159 (b) (2001); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He has been examined by the VA on numerous occasions in 
connection with his claim and he has not identified any 
additional, relevant evidence that has not been requested or 
obtained.

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, he has been made aware of how VA 
would assist him in obtaining evidence and information, and 
he has been scheduled for VA examinations.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the Board finds that the requirements 
under the VCAA have been met, and the Board will proceed with 
appellate disposition without further delay in the resolution 
of the claim. 

Relevant laws and regulations regarding the veteran's 
increased rating claims.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 


Entitlement to an increased rating for a low back strain from 
20 percent.

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Mild intervertebral disc syndrome is assigned a 10 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is assigned a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001).

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97 (December 12, 1997).

As will be described below, the evidence does not show that 
the current manifestations of disability  resulting from low 
back strain are consistent with the rating criteria for a 40 
percent rating under Diagnostic Code 5295.  However, under 
the criteria based on limitation of motion under Diagnostic 
Code 5292, the current manifestations of disability more 
nearly approximate the criteria applicable to a 40 percent 
rating than they approximate the criteria for a 20 percent 
rating.   

At the veteran's June 1993 VA examination, he had flexion of 
45 degrees, 20 degrees of backward extension, and right and 
left lateral flexion and rotation described as within the 
limits of normal.  Although the veteran had poor extension at 
his March 1997 VA examination of 10 degrees, his forward 
flexion was 85 degrees, and lateral flexion was 20 degrees, 
and rotation was 25 degrees.  Also, the examiner commented 
that there was no evidence of pain on motion.  At the 
veteran's October 2000 VA examination, he had flexion of 50 
degrees before stiffness and pain began, extension to 15 
degrees with pain at the extremes, left and right lateral 
bending of 30 degrees, and rotation of 15 degrees on the 
left, and 20 degrees on the right.  Although the veteran used 
a cane, this was described as largely due to his feet.  
Although the veteran described discomfort in dressing, as 
well as stiffness after sitting, riding, and sleeping, he did 
not have a history of any flareups per se.  

The examination reports show that the veteran's ability to 
bend forward has been variable.  In view of the findings on 
the examination report of March 1997, which included forward 
flexion to 85 degrees, it appears the veteran is sometimes 
able to bend far enough forward to bring his spine to a 
position nearly parallel to the ground.  Therefore, he does 
not clearly have severe limitation of motion.  However, his 
rang of motin is variable, and the examination reports of 
1993 and 2000 show forward flexion to 45 degrees and 50 
degrees.  In view of these reports, the limitation of motion 
is more than moderate.  Under the provisions of 38 C.F.R. 
§ 4.7, when the level of disability is between to sets of 
rating criteria, the higher rating must be applied if the 
disability more nearly approximates the higher criteria.  
Here, the range of motion more nearly approximates the severe 
level than the moderate level.  Accordingly, a 40 percent 
rating is warranted.

Although a 40 percent rating is warranted for the low back 
strain, the record shows no basis for a rating greater than 
40 even when other Diagnostic Criteria are considered.  
Diagnostic Code 5295 does not include a rating higher than 40 
percent, and, in fact, the disability does not meet the 
criteria for 40 percent rating when considered under 
Diagnostic Code 5295.  While the evidence shows loss of 
lateral motion with osteo-arthritic changes (October 2000 VA 
examination noted degenerative disease of the lumbar spine), 
the evidence does not show listing of the whole spine to the 
opposite side.  At the veteran's October 2000 VA examination, 
he had no obvious deformity and his posture was good.  At his 
March 1997 VA examination, he ambulated normally.  The 
evidence also does not show positive Goldthwaite's sign.  
While the evidence shows limitation of forward bending (as 
discussed above regarding the veteran's limitation of 
flexion), the evidence does not show that such limitation is 
"marked."  Also, the evidence does not show that there is 
abnormal mobility on forced motion.

The veteran has not been diagnosed with intervertebral disc 
syndrome, and the examination findings do not neurological 
abnormalities or radiculopathy. While the veteran complained 
of a numb feeling going down his left side to his lower 
extremity at his October 2000 VA examination, no neurological 
abnormalities were noted.  Therefore, Diagnostic Code 5293 is 
inapplicable.

Accordingly, a rating of 40 percent, and no higher, is 
warranted.


Entitlement to an increased rating for hypertension from 10 
percent.

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  Thus, the 
veteran's hypertension must be evaluated under both the old 
and the new rating criteria to determine which version is 
most favorable to the veteran.

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  As the RO has considered the 
veteran's claims for hypertension under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease where 
there was diastolic pressure of predominantly 100 or more.  A 
20 percent evaluation was warranted when diastolic pressure 
was predominantly 110 or more with definite symptoms.  A 40 
percent rating was warranted when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated. 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, the new rating schedule took 
effect and the rating schedule now provides for a 10 percent 
rating when diastolic pressure is predominantly 100 or more, 
or systolic pressure is predominantly 160 or more, or an 
individual has a history of diastolic pressure of 100 or more 
who requires continuous medication for control.  A 20 percent 
rating is applicable when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2001).  Note (1) instructs that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days, and 
that for purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm. 

In order to be assigned a 20 percent rating under the old 
diagnostic criteria, the evidence must show diastolic 
pressure of predominantly 110 or more with definite symptoms.  
In order to be assigned a 20 percent rating under the new 
diagnostic criteria, the evidence must show diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  

Under the old diagnostic criteria, the evidence does not show 
diastolic pressure of "predominantly" 110 or more.  It is 
true that the veteran has had some readings of 110 or more: 
at the veteran's June 1993 VA examination, his blood pressure 
was 155/110 (although the two other readings were 150/105 and 
145/105); an April 1993 VA treatment record showed a reading 
of 172/114; VA treatment records from January 1995 were 
178/116 and 170/110, and a May 2000 treatment record showed 
blood pressure of 207/117 and 188/120.  However, the vast 
majority of his blood pressure readings have not shown 
diastolic pressure readings of 110 or more.  VA examinations 
in August 1995, March 1997, and December 2000, as well as 
other VA medical center treatment records showed diastolic 
pressure readings of less than 110.  Thus, he does not meet 
the criteria for an increased rating under the old diagnostic 
criteria.

When the veteran's claim is examined under the new diagnostic 
criteria, the evidence does not show diastolic pressure of 
predominantly 110 or more.  Also, the veteran has only had 
one systolic reading of greater than 200 (when he was seen in 
May 2000, he had a reading of 207/117).  All of the numerous 
other readings have not shown systolic pressure of 200 or 
more.  Thus, he does not meet the diagnostic criteria for an 
increased rating under the new diagnostic criteria.  Since 
the evidence does not show that the veteran meets the 
criteria for an increased rating under either the new or old 
diagnostic criteria, his claim for an increased rating from 
10 percent for hypertension must be denied.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating from 10 percent for 
hypertension.  As such, the benefit-of-the-doubt doctrine is 
not for application.  Accordingly, the 10 percent rating 
assigned for hypertension was proper, and the veteran's claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an increased rating for gout with arthritis of 
the great toes from 40 percent for the period prior to 
December 11, 2000.

Gout is rated under Diagnostic Code 5017 which, in turn, 
refers to Diagnostic Code 5002, for rheumatoid arthritis.  
Gout as an active process with one or two exacerbations a 
year in a well-established diagnosis will be rated as 20 
percent disabling.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year warrants a 40 percent 
rating.  When the disability is less than the criteria for 
100%, but there is weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods, then a 60 percent rating is 
assigned.  When there are constitutional manifestations, 
associated with active joint involvement, and the condition 
is totally incapacitating, then a 100 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5002 (2001).  

For chronic residuals of gout, such as limitation of motion 
or ankylosis, favorable or unfavorable, such impairment will 
be rated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, the ratings for the active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis; instead, the higher evaluation will be 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5002 (2001).  

For the period prior to December 11, 2000, the veteran is in 
receipt of a 40 percent rating for gout with arthritis of the 
great toes.  His disability was rated as an "active 
process" under Diagnostic Code 5002 for rheumatoid 
arthritis.  For the veteran to be entitled to an increased 
rating to 60 percent when his disability is rated as an 
"active process", the evidence must show weight loss and 
anemia productive of severe impairment or severely 
incapacitating exacerbations.  VA examinations were conducted 
in June 1993, August 1995, March 1997, and October 2000, and 
numerous VA treatment records for the period prior to 
December 2000 were submitted.  As none of these examinations 
or records showed weight loss or anemia, the veteran is not 
entitled to an increased rating from 40 percent for the 
period prior to December 11, 2000, when his disability is 
rated as an "active process."

For the veteran to be entitled to an increased rating for the 
period prior to December 11, 2002, when his disability is 
rated under "chronic residuals of gout" under Diagnostic 
Code 5002, the evidence must show that the ratings (when 
combined, not added) for the limitation of motion of each 
specific joint or joints affected by gout is greater than 40 
percent.  

At the veteran's March 1997 VA examination, the examiner 
attributed the veteran's right hip, right ankle, and 
bilateral great toes as being due to gout.  As noted in March 
1997 VA x-rays, the veteran had hallux valgus of the great 
toes, and severe degenerative changes at the first 
metatarsophalangeal joints.  These findings would qualify as 
separate 10 percent ratings under Diagnostic Code 5280 for 
hallux valgus.  Regarding the right ankle, the most complete 
findings were made at the veteran's March 1997 VA 
examination.  The examiner stated that the veteran had marked 
limitation of motion, with no other abnormality of motion or 
deformity.  A 20 percent rating is the highest rating for 
limited motion of the ankle under Diagnostic Code 5271.  As 
the veteran did not have ankylosis of the right ankle, he was 
not entitled to higher than a 20 percent rating for his right 
ankle.  Regarding the right hip, at the veteran's March 1997 
VA examination, he had painful flexion limited to 110 degrees 
and normal extension at 0 degrees.  Although Diagnostic Code 
5252 requires flexion limited to 45 degrees in order to 
receive a 10 percent rating, in light of the veteran's 
painful flexion, it is deemed the equivalent of flexion 
limited to 45 degrees.  

Thus, the evidence shows that when the veteran's disability 
(right ankle, right hip, and bilateral great toes) is rated 
under "chronic residuals of gout" under Diagnostic Code 
5002, he is entitled to ratings of 20, 10, and 10.  When 
these ratings are combined pursuant to 38 C.F.R. § 4.25, a 
rating of 40 percent is attained.  Accordingly, when the 
veteran's disability is rated pursuant to "chronic 
residuals", he is entitled to a 40 percent rating.  This is 
the same rating that the veteran is entitled to when his 
disability is rated as an "active process" under Diagnostic 
Code 5002 for rheumatoid arthritis.  

In sum, for the period prior to December 11, 2000, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for gout with arthritis of the great 
toes from 40 percent.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, for the period 
prior to December 11, 2000, the 40 percent rating assigned 
for the veteran's gout with arthritis of the great toes was 
proper, and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Entitlement to increased ratings for ankylosis of the right 
ankle, and limitation of motion of the left ankle, each 30 
percent disabling, and each due to gout, for the period 
beginning December 11, 2000.

When there is ankylosis of the ankle and it is in plantar 
flexion less than 30 degrees, then a 20 percent rating is 
assigned.  When there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees, then a 30 percent rating is assigned.  
Where there is ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity, then a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5270 (2001)

When there is marked limited motion of the ankle, then a 20 
percent rating is assigned.  When there is moderate limited 
motion of the ankle, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5271 (2001).

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2001).  

For the veteran to be entitled to a 40 percent rating under 
Diagnostic Code 5270, the evidence must show that there is 
ankylosis of the ankle in plantar flexion of more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity.  
Examination of the veteran's right ankle in December 2000 
showed no movement at all, with the position of his foot at 
the 0 point of the ankle.  Since the veteran's right ankle is 
ankylosed at the "0 point", this is determined to be the 
equivalent of ankylosis in dorsiflexion between 0 and 10 
degrees, which is the criterion for a 30 percent rating.  The 
evidence does not show ankylosis in plantar flexion of more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion, or eversion 
deformity to warrant a 40 percent rating.  Thus, he is not 
entitled to a 40 percent rating under Diagnostic Code 5270 
for his right ankle disability.  

Regarding the veteran's left ankle disability, the evidence 
showed that there was no medial or lateral movement.  
However, the veteran was able to dorsiflex and plantar flex 
his ankle 10 degrees each.  As the evidence does not show 
ankylosis in plantar flexion of more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity to warrant a 40 
percent rating, the veteran is not entitled to a 40 percent 
rating under Diagnostic Code 5270 for his left ankle 
disability.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2001) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The Court interpreted these regulations in 
DeLuca v. Brown, and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, when a veteran is assigned the maximum 
disability evaluation under a limitation of motion diagnostic 
code, an increase based upon complaints of pain is not 
appropriate. Johnston v. Brown, 10 Vet. App. 80 (1997).  
Since the veteran is already in receipt of the maximum rating 
for limitation of the left and right ankles under Diagnostic 
Code 5271 (the maximum rating is a 20 percent rating; the 
veteran is receiving a 30 percent rating for ankylosis), and 
Diagnostic Code 5270 is strictly for ankylosis (which does 
not include loss of range of motion), the veteran's claim for 
disability ratings in excess of 30 percent must be denied. 

The preponderance of the evidence is against the veteran's 
claim for increased ratings from 30 percent for right and 
left ankle disabilities.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, for the period 
beginning December 11, 2000, the 30 percent ratings assigned 
for right and left ankle disabilities were proper, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to increased ratings for limitation of motion of 
the right hip, and left hip, each 10 percent disabling, and 
each due to gout for the period beginning December 11, 2000.

When there is favorable ankylosis of the hip, in flexion at 
an angle between 20 and 40 degrees, and slight adduction or 
abduction, then a 60 percent rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5250 (2001).

When extension of the thigh is limited to 5 degrees, then a 
10 percent rating is assigned. 38 C.F.R. § 4.71 (a), 
Diagnostic Code 5251 (2001).

When flexion of the thigh is limited to 10 degrees, then a 40 
percent rating is assigned.  When it is limited to 20 
degrees, then a 30 percent rating is assigned.  When it is 
limited to 30 degrees, then a 20 percent rating is assigned.  
When it is limited to 45 degrees, then a 10 percent rating is 
assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 5252 (2001).

For impairment of the thigh, when there is limitation of 
abduction of the thigh, and motion is lost beyond 10 degrees, 
then a 20 percent rating is assigned.  When adduction is 
limited, and one cannot cross one's legs, then a 10 percent 
rating is assigned.  When rotation is limited, and one cannot 
toe-out more than 15 degrees of the affected leg, then a 10 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5253 (2001).

At the veteran's December 2000 VA examination for his joints, 
it was noted that his right hip was quite painful and had 20 
degrees anterior flexion maximum.  It was noted that the 
veteran's left hip seemed equally limited.  Under Diagnostic 
Code 5252, when flexion is limited to 20 degrees, a 30 
percent rating is assigned.  As the veteran was only able to 
flex his right and left hips 20 degrees (with pain), he meets 
the criteria for 30 percent ratings for each of his hips.  As 
the evidence does not show that flexion was limited to 10 
degrees, he is not entitled to a 40 percent rating for either 
hip under Diagnostic Code 5252.  Also, the evidence does not 
show ankylosis of the hips to warrant a 60 percent rating 
under Diagnostic Code 5250.  

Based on the foregoing, for the period beginning December 11, 
2000, the ratings for the veteran's right and left 
disabilities are increased to 30 percent each, respectively. 
38 C.F.R. § §4.7, 4.71 (a), Diagnostic Codes 5252, 5253 
(2001).


Entitlement to increased ratings for arthritis of the left 
great toe with hallux valgus, and arthritis of the right 
great toe with hallux valgus, each 10 percent disabling, and 
each due to residuals of gout for the period beginning 
December 11, 2000.

For unilateral hallux valgus, when it has been operated on 
with resection of metatarsal head, then a 10 percent rating 
is assigned.  For unilateral hallux valgus, when it is 
severe, if equivalent to amputation of the great toe, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5280 (2001).  

The evidence clearly shows that the veteran has severe hallux 
valgus of both feet.  At the veteran's December 2000 VA 
examination for his joints, there was no joint movement in 
the first metatarsal phalangeal joint of the right foot, and 
virtually no joint movement in the first metatarsal 
phalangeal joint of the left foot.  However, a 10 percent 
rating is the highest rating for hallux valgus.  Although VA 
x-rays from December 2000 noted bilateral pes planus, the 
evidence does not show that the veteran's pes planus is due 
to gout.  

The preponderance of the evidence is against the veteran's 
claim for increased ratings from 10 percent for right and 
left great toe disabilities.  As such, the benefit-of-the-
doubt doctrine is not for application.  Accordingly, the 10 
percent ratings assigned for right and left great toe 
disabilities were proper, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to increased ratings for limitation of motion of 
the right elbow with degenerative changes, and limitation of 
motion of the left elbow, each 10 percent disabling, and each 
due to gout, for the period beginning December 11, 2000.

Normal flexion/extension of the elbow is from zero degrees to 
145 degrees.  Normal forearm pronation is from zero degrees 
to 80 degrees, and normal supination is from zero degrees to 
85 degrees. 38 C.F.R. § 4.71, Plate I.

Limitation of flexion of the forearm to 110 degrees is rated 
as noncompensable; forearm flexion limited to 100 degrees is 
rated as 10 percent disabling; and forearm flexion limited to 
90 degrees is rated as 20 percent disabling. 38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2001).

Limitation of extension of the forearm to 45 degrees or to 60 
degrees is rated as 10 percent disabling; and extension 
limited to 75 degrees is rated as 20 percent disabling. 38 
C.F.R. § 4.71a, Diagnostic Code 5207 (2001).

For impairment of supination and pronation, a 10 percent 
rating is warranted where supination is 30 degrees or less.  
A 20 percent rating is warranted where motion is lost beyond 
the last quarter of arc and the hand does not approach full 
pronation. 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2001).  

For the veteran to be entitled to a 20 percent rating under 
Diagnostic Code 5206, the evidence must show that flexion is 
limited to 90 degrees.  For the veteran to be entitled to a 
20 percent rating under Diagnostic Code 5207, the evidence 
must show that extension is limited to 75 degrees.  However, 
at the veteran's December 2000 VA examination he had flexion 
to 130 degrees, and straightening to 0.  Thus, he is not 
entitled to a 20 percent rating under Diagnostic Code 5206 or 
5207.  

The evidence does not even show that the veteran meets the 
criteria for a 10 percent rating under Diagnostic Code 5206 
(flexion limited to 100 degrees) or for a 10 percent rating 
under Diagnostic Code 5207 (extension limited to 45 degrees 
or 60 degrees).  However, the veteran has described swelling 
in his elbows and stated that when they swelled, they are 
difficult to use.  Thus, pursuant to DeLuca v. Brown, and 38 
C.F.R. §§ 4.40 and 4.45, it is concluded that the veteran was 
assigned the 10 percent rating for his elbows based on the 
additional range of motion loss he experiences during flare-
ups.  

The evidence does not show motion lost beyond the last 
quarter of the arc, and the "hand not approaching full 
pronation."  Thus, the veteran is also not entitled to a 20 
percent rating under Diagnostic Code 5213.

The preponderance of the evidence is against the veteran's 
claim for increased ratings from 10 percent for right and 
left elbow disabilities.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 10 percent 
ratings assigned for right and left elbow disabilities were 
proper, and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Entitlement to a TDIU for the period prior to December 11, 
2000.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2000). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2000).

For the period prior to December 11, 2000, the veteran was in 
receipt of a 40 percent rating for gout with arthritis of the 
great toes.  As has been discussed above, the rating for his 
low back strain also warranted a 40 percent rating.  A 10 
percent rating is in effect for hypertension.  He was not 
service-connected for any other disability.  

The issue is whether the veteran's gout, low back strain, and 
hypertension precluded him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"). Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran has stated that the last time he worked full time 
was 1988.  The veteran was granted a TDIU effective December 
11, 2000, primarily on the basis of an opinion by a physician 
in December 2000 who commented that the findings of the 
ankles and feet seemed to be sufficient to prevent the 
veteran from engaging in work.  However, the examiner also 
opined that this apparently had been present for many years.  
When the veteran was seen in June 1995 at the VA Medical 
Center, the physician commented that the veteran had 
difficulty working secondary to his decreased ambulation 
secondary to gout, and that his activity was limited as his 
gout symptoms allowed.  Accordingly, based on these opinions, 
it is determined that for the period prior to December 11, 
2000, the veteran's gout rendered him unable to follow a 
substantially gainful occupation.  


Entitlement to a permanent and total disability rating for 
pension purposes.

In this case, the veteran has already been granted 
entitlement to a TDIU.  Governing regulations provide that, 
where a veteran is entitled to both compensation and pension, 
only the greater benefit will be awarded, i.e., in this case 
compensation, unless the veteran specifically elects the 
lesser benefit; and there is no indication that the veteran 
has done so in this case.  See 38 C.F.R. § 3.151(a) (2001).  
As such, because a TDIU provides the veteran with greater 
benefit than would an award of nonservice-connected pension 
benefits, the veteran's claim for nonservice-connected 
pension benefits is moot, and is therefore dismissed.  


ORDER

Entitlement to an increased rating to 40 percent for low back 
strain is granted.

Entitlement to an increased rating from 10 percent for 
hypertension is denied.

For the period prior to December 11, 2000, entitlement to an 
increased rating from 40 percent for gout with arthritis of 
the great toes is denied.  

For the period beginning December 11, 2000, entitlement to an 
increased rating from 30 percent for a right ankle disability 
due to gout is denied.  

For the period beginning December 11, 2000, entitlement to an 
increased rating from 20 percent for a left ankle disability 
due to gout is denied.  

For the period beginning December 11, 2000, entitlement to an 
increased rating to 30 percent for a right hip disability due 
to gout is granted.

For the period beginning December 11, 2000, entitlement to an 
increased rating to 30 percent for a left hip disability due 
to gout is granted.

For the period beginning December 11, 2000, entitlement to an 
increased rating from 10 percent for a right great toe 
disability with hallux valgus and arthritis due to gout is 
denied.  

For the period beginning December 11, 2000, entitlement to an 
increased rating from 10 percent for a left great toe 
disability with hallux valgus and arthritis due to gout is 
denied.  

For the period beginning December 11, 2000, entitlement to an 
increased rating from 10 percent for a right elbow disability 
due to gout is denied.  

For the period beginning December 11, 2000, entitlement to an 
increased rating from 10 percent for a left elbow disability 
due to gout is denied.  

Entitlement to a TDIU for the period prior to December 11, 
2000, is granted.

Entitlement to a permanent and total disability rating for 
pension purposes is dismissed.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

